Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

KINDALL NEALE, *

Plaintiff, | *

v. - * Civil Action No. JKB-20-1219
LAWRENCE J. HOGAN, Governor of *

Maryland,

BOYD K. RUTHERFORD, LT. Governor, *
ROBERT L. GREENE, Secretary of Public
Safety and Correctional Services, *
WAYNE HILL, Commissioner of Corrections,
WALTER WEST, Warden of ECT, and *
WALTER HOLMES, Assistant Warden

Defendants.
oe ak ok

MEMORANDUM OPINION

Plaintiff Kindall Neale filed this civil rights action along with supplements to the
Complaint asserting that his health has been jeopardized due to Defendants’ handling of the
/ COVID-19 pandemic at Eastern Correctional Institution (“ECT”) located in Westover, Maryland.
- ECF Nos. 1, 4-7. In response, Defendants Hogan, Rutherford, Greene, Hill, West and Holmes
filed a Motion to Dismiss or, in the Alternative, for Summary Judgment, addressing both the
COVID-19 protocols at ECI and asserting that Plaintiff failed to exhaust his administrative
remedies prior to filing his Complaint. ECF No. 15. Plaintiff has responded to the motion. ECF

Nos. 21! and 22.

 

‘tn his response to the dispositive motion, plaintiff alleges that he was removed from his cell on February
18, 2021, for kicking his cell door and was moved on to another tier and housed with an inmate who was already being
quarantined. ECF No. 21 at 1-2. The cell was dirty. Ultimately, plaintiff states he took a deal for the infraction and
lost good time credits. Jd., at 2. While in quarantine his legal mail was withheld, /d.. Plaintiff states that the foregoing
conduct was retaliatory. fd. He also states that he has filed several sick call slips regarding kidney pain and has not
received proper medical care. /d. at3. These claims are not properly before the court and will not be considered. The
. Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 2 of 9

The court finds a hearing in this matter unnecessary. See Local Rule 105.6 (D, Md. 2021).
For the reasons explained below, the Defendants’ Motion, construed as a motion to dismiss, will
be granted due to Plaintiff's failure to exhaust administrative remedies.

Background

Plaintiff's Complaint was received by the court for filing.on May 13, 2020. ECF No. 1.
Plaintiff states in his Complaint and supplements to the Complaint that defendants have failed to
assure his safety relative to the COVID-19 pandemic, ECF Nos. 1, 4-7. He is housed in a double
cell with another prisoner and there are numerous safety deficiencies including a lack of cleaning
supplies, correctional officers not properly wearing face masks, common areas not being properly
disinfected, and a lack of social distancing in recreation areas. Jd.

In his Complaint, Plaintiff states that he did not file an Administrative Remedy Procedure
(“ARP”) complaint regarding his claims. ECF No. | at 2. He states this is because “[t]his corona
virus pandemic is not able to be remedied through the ARP proceedings or the inmate grievance
due to it is a Sth Amendment violation due to the process would not get a proper hearing nor any
fair outcome [sic].” Jd. |

In his supplement to the Complaint, Plaintiff also acknowledges that he did not file an ARP
and states “this whole building Housing Unit #7 hasn’t had any [ARPs] in months, and most

officers don’t give them out if they think you’re trying to write them up.” ECF No. 5 at 4.

 

court may not address these new claims because an opposition to a dispositive motion is not a vehicle for amending a
pleading. Mylan Laboratories, Inc. y. Akzo, N. V.,770 F, Supp. 1053, 1068 (D. Md. 1991) (quoting Car Carriers, Inc.
v. Ford Motor Co., 745 F.2d 1101, 1107 (7th Cir.1984)), aff'd 2 F.3d 56 (4th Cir. 1993); see also Zachair Ltd. v.
Driggs, 965 F. Supp. 741, 748 n. 4 (D, Md. 1997) (stating that a plaintiff “is bound by the allegations contained in its
complaint and cannot, through the use of motion briefs, amend the complaint”), afd, 141 F.3d 1162 (4th Cir. 1998).
Woodbury v. Victory Van Lines, 286 F Supp.3d 685, 692 (D. Md. 2017) (stating it is axiomatic that a plaintiff may not
use their memorandum in opposition to amend the 'e complaint)
\

Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 3 of 9

Additionally, he states his timeline indicates that on May 25, 2020, ARPs were brought to the tier.
fd. at 5,

Defendants filed a substantive response indicating the safety measures they have put in
place at ECI, including providing cleaning supplies to prisoners, social distancing in recreation
areas, and providing COVID-19 testing to inmates with “flu like” symptoms. Decl. of Walter
West, ECF No. 15-4 at 1-2, 1 9 5, 6, 8, 9. Defendants also assert that the Complaint should be
dismissed because Plaintiff failed to file any ARPs concerning COVID-19 precautions. ECF No.
“15-1 at L215.

Defendants provide documentation of nine ARPs filed by Plaintiff since July, 2020. ECF
No. 15-6, at 3-31. They also provide a log noting numerous ARP complaints filed by inmates
housed in the same area of the prison (HU 7) as Plaintiff each month from March to July 2020. fd.
at 32-37. Additionally, Kristina Donnelly, Special Assistant to the Deputy Secretary for
Operations, attests that a search of the Department of Public Safety and Correctional Services
(“DPSCS”) Headquarters ARP Unit’s database. of ARP appeals did not produce a record of any
further ARP appeals from Plaintiff as of January 13, 2021. Donnelly Decl., ECF No. 15-7, § 2.
Similarly, Pamala White, Administrative Aide for the Inmate Grievance Office (“IGO”), attests
that a search of the IGO records involving Plaintiffs allegations did not produce any record of the
IGO receiving a grievance filed by Plaintiff concerning the matters alleged in the Complaint.
White Decl., ECF No. 15-8.

- In his response in opposition, Plaintiff addresses defendants’ assertion that he did not
exhaust administrative remedies. Plaintiff states, without explanation, that the ARP process was

not available in the beginning of April to May 2020. ECF No. 22. at 1. He also claims that his
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 4 of 9

later ARPs were withdrawn because staff promised that the matters would be rectified but they’
were not. /d. at 5.
Other Pending Motions

Plaintiff has also filed Motions for Evidence, Summary Judgment and to Amend. ECF
_ Nos. 19 (summary judgment), 20 (evidence), 23 (to amend), The Motions are each denied. .

In his “Motion for Evidence” (ECF No. 20), Plaintiff alleges additional facts in support of
his Complaint. He does not seek additional evidence. As such, the Motion is denied as an
independent motion but will be construed and considered as supplemental response in opposition.

In his “Motion for Summary Judgment” (ECF No. 19), Plaintiff requests the camera
footage at ECI be subpoenaed. ECF No. 29.at 2, That request is denied as Plaintiff fails to explain
how the requested video is necessary to his opposition response. In support of his Motion, he also
erroneously contends that Defendants failed to timely respond to his Complaint. He offers no
other arguments as to why he is entitled to summary judgment, and as such the mation is denied.

In his “Motion to Amend” (ECF No. 23), Plaintiff seeks to add additional facts in support
of his allegations that Defendants failed to implement and comply with CVOID-19 safety
protocols. Specifically, Plaintiff alleges that inmates were transferred from other facilities without
COVID-19 testing and that a guard was coughing while on his shift and told Plaintiff he was not
allowed to go home. /d. at 3. Pursuant to Federal Rule of Civil Procedure 15(a), “[a] party may
amend its pleading once as a matter of course within 21 days after serving it, or if the pleading is
one to which a responsive pleading is required, 21 days after service of a responsive pleading or
21 days after service of a-motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ.
P, 15{a)(1). “In al] other cases, a party may amend its pleading only with the opposing party's

written consent or the court's leave.” Fed. R. Civ. P. 15(a\(2). Defendants have not consented to
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 5of9

‘the amendment. While Rule 15 dictates that “[t]he court should freely give leave when justice so
requires,” where the proposed amendment to a complaint appears to be futile, this Court has the
discretion to deny leave to amend. An amendment is futile if the proposed amended complaint
fails to state a claim under the applicable rules and accompanying standards: “[A] district court
may deny leave if amending the complaint would be futile—that is, if the proposed amended
complaint fails to satisfy the requirements of the federal rules.” Katyle v. Penn. Nat. Gaming,
Ine., 637 F.3d 462, 471 (4th Cir. 2011), citing United States ex rel. Wilson v. Kellogg Brown &
Root, Inc., 525 F.3d 370, 376 (4th Cir. 2008). The Motion is denied as futile. For the reasons
discussed below, the Complaint is dismissed due to Plaintiff's failure to exhaust administrative
remedies. . |

In addition to Plaintiff's motions, Dorianne A. Meloy, Assistant Attorney General, has filed
a motion to strike her appearance which will be granted. ECF No. 24.

| Standard of Review

To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil
Procedure 12(b)(6), the factual allegations of a complaint “must be enough to raise a right to relief
above the speculative level on the assumption that all the allegations in the complaint are true
(even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550 US. 544, 555 (2007) (citations
omitted). The court may “consider documents attached to the complaint, see Fed.R.Civ.P. 10(c),
as well as those attached to the motion to dismiss, so long as they are integral to the complaint and
authentic[.]” Sec 'y of State for Defence v. Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.
2007) (citation omitted). “To satisfy this standard, a plaintiff need not ‘forecast’ evidence sufficient
to prove the elements of the claim. However, the complaint must allege sufficient facts to establish

those elements.” Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citation omitted),
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 6 of 9

Analysis

Defendants contend that Plaintiffs Complaint is subject to dismissal pursuant to the .
Prisoner Litigation Reform ‘Act (“PLRA”), 42 U.S.C. §1997e, because his claims have not been
properly presented through the administrative remedy procedure. ECF No. 13 at 13-15. The
PLRA provides in pertinent part that:

No action shall be brought with respect to prison conditions under section 1983 of

this title, or any other Federal law, by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are

exhausted.

42 U.S.C. § 1997e(a).

A claim that has not been exhausted pursuant to the PLRA may not be considered by this
court. See Jones v. Bock, 549 US. 199, 220 (2007). Exhaustion requires completion of “the
administrative review process in accordance with the applicable procedural rules[.]” Woodford v.
Ngo, 548 U.S. 81, 88 (2006), An inmate need only exhaust “available” remedies. 42 U.S.C. §

ose

1997e(a). The Supreme Court has stated that an administrative remedy is available if it is “‘capable
of use’ to obtain ‘some relief for the action complained of.’” Ross v. Blake, 578 US. 1174, 13658.
Ct. 1850, 1859 (2016) (quoting Booth v Churner, 532 U.S. 731, 738 (2001)). Thus, an inmate
must complete the prison’s internal appeals process, if possible, before bringing suit. See Chase v. .
Peay, 286 F. Supp. 2d 523, 529-30 (D. Md. 2003). Exhaustion is also required even where the
specific relief sought is not attainable through resort to the administrative remedy procedure, See
Booth, 532 U.S. at 741, As a prisoner, Plaintiff is subject to these strict exhaustion requirements,
See Porter v. Nussle, 534 U.S. 516, 528 (2002) (and noting that no distinction is made with respect

to exhaustion requirements between suits alleging unconstitutional conditions and suits alleging

unconstitutional conduct).
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 7 of 9°

To pursue a grievance, a prisoner confined in a Maryland prison may file a grievance with
the relevant IGO against any DOC official or employee. Md. Code Ann., Corr. Servs. § 10-206(a).
However, if the prison has a grievance procedure that is approved by the IGO, the prisoner must
first follow the institutional ARP process, before filing a grievance with the IGO. See id § 10-
206(b). The Maryland Department of Public Safety and Correctional Services has made an ARP
available to Maryland State prisoners for “inmate complaint resolution.” See generally id §§ 10-
201 et seq.; Code of Maryland Regulations (“COMAR”) 12.07.01.01B(1) (defining ARP). Thus,
before filing a grievance with the IGO, a prisoner is required, among other things, to make an
initial request for an administrative remedy with the Warden. Id. 12.07.01.04(B)(9)(a). Ifan ARP
is filed and denied, the prisoner may appeal the denial within 30 days to the Commissioner of
Correction,

If the Commissioner of Correction denies the appeal, the prisoner may file a grievance with
the IGO, also within 30 days. C.S. § 10-206(a); C.S. § 10-210; COMAR 12.07.01.05B. The
prisoner must include in the grievance copies of the initial request or administrative remedy, the

Warden’s response to that request, a copy of the ARP appeal filed with the Commissioner of

_ Correction, and a copy of the Commissioner’s response. COMAR 12.07.01.04(B)(9)(a). If the

grievance is determined to be “wholly lacking in merit on its face,” the IGO may dismiss it without
a hearing. C.S. § 10-207(b)(1); see COMAR 12.07.01,07B. An order of dismissal constitutes the
final decision of the Secretary of DPSCS for purposes of judicial review. C.S. § 10-207(b)(2)(ii).

Here, Plaintiff did not timely and properly exhaust the grievance process prior to filing his

‘Complaint which was received by: the court on May 13, 2020. ECF No. 1. In fact, he concedes in

his Complaint that he did not file an ARP. ECF No. 1. Plaintiff later filed ARPs related to matters

alleged in the Complaint, however, he did not complete the full ARP process on any of those -
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 8 of 9

claims. Further, even if Plaintiff's later filed ARPs were construed as efforts to pursue the required
administrative process for the claims alleged in the Complaint, exhaustion of administrative
remedies after a complaint is filed will not save a case from dismissal. See Neal v: Goord, 267
F.3d 116, 121-22 (2d Cir. 2001) (overruled on other grounds). In Freeman vy. Francis, 196 F.3d
641, 645 (6th Cir, 1999), the court stated: “The plain language of the statute [§ 1997e(a)] makes
exhaustion a precondition to filing an action in federal Court. . . . The prisoner, therefore, may not
exhaust administrative remedies during the pendency of the federal suit.” See also Kitchen v.
Ickes, Civ. No. DKC-14-2022, 2015 WL 4378159, at *8 (D. Md. July 14, 2015); see also
Blackburn v. S. Carolina, Civ. No. 006-2011-PMD-BM, 2009 WL 632542, at *1 (D.S.C. Mar. 10,
2009) aff'd, 404 F. App'x 810 (4th Cir, 2010); Miller v. MceConneha, et al, Civ. No. JKB-15-1349,
2015 WL 6727547, at *3-4 (D. Md. November 11, 2015).

Ordinarily a prisoner must follow the required procedural steps in order to exhaust his
administrative remedies. Moore v. Bennette, 517 F.3d 717, 725, 729 (4th Cir. 2008); see Langford
v. Couch, 50 F. Supp. 2d 544, 548 (E.D. Va. 1999) [T]he ...PLRA amendment made clear that
exhaustion is now mandatory.”). Exhaustion requires completion of “the administrative review
process in accordance with the applicable procedural rules, including deadlines.” Woodford v.
Ngo, 548 U.S. 81, 88, 93 (2006). This requirement is one of “proper exhaustion of administrative
remedies, which ‘means using all steps that the agency holds out, and doing so properly (so that
the agency addresses the issues on the merits).’” Jd. at 93 (quoting Poze v. McCaughtry, 286 F.3d
1022, 1024 (7th Cir. 2002)) (emphasis in original). But the Court is “obligated to ensure that any
defects in [administrative] exhaustion were not procured from the action or inaction of prison
officials.” Aquilar-Avellaveda v. Terrell, 478 F.3d 1223, 1225 (10th Cir. 2007); see Kaba v. Stepp,

458 F.3d 678, 684 (7th Cir. 2006).
Case 1:20-cv-01219-JKB Document 25 Filed 08/19/21 Page 9 of 9

Plaintiff states in his Complaint that he did not attempt to pursue administrative remedies
because he did not think the procedures applied to the claims presented. Plaintiff is complaining
specifically about health and safety issues in the prison and requests that defendants protect him
from harm. The Complaint concerns prison conditions and the PLRA exhaustion requirements
plainly apply.

In his supplement to the Complaint, and response, Plaintiff asserts that his lack of diligence
in filing an ARP is because the ARP grievance forms are not regularly provided. He provides
conclusory statements to this effect, without indicating that he attempted to timely file an ARP and
was unable to do so.

The record does not support a finding that the grievance procedure was unavailable to
Plaintiff. Defendants provide documentation of nine ARPs filed by Plaintiff from July of 2020
through the end of 2020. They also provide a log noting numerous ARP complaints filed by
inmates housed in the same area of the prison (HU 7) as Plaintiff each month from March to July
2020. This refutes Plaintiff's bald claim that ARP forms were unavailable in his housing area to
allow him to timely pursue administrative remedies.

Here, nothing reflects that Plaintiff pursued administrative remedies prior to filing the
Complaint. The claims are, therefore, unexhausted and the Complaint will be dismissed without

prejudice.

Dated this (4 day of Peeguc? ; 2021,

FOR THE COURT:

DP sme K 2k,

James K. Bredar
Chief Judge
